Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 26, 2016

                                       No. 04-16-00087-CV

                                       Guamnetta BRIGGS,
                                           Appellant

                                                  v.

           BANK OF AMERICA, N.A. and Federal National Mortgage Association,
                                   Appellees

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-13120
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        Tracy Plummer, the court reporter in this case, filed a notification stating “appellant is not
entitled to appeal without paying fees and has failed to pay the fees or to make arrangements to
pay the fees.” Our records show appellant filed an affidavit of indigence in the trial court on
February 22, 2016. It does not appear there was a timely contest filed in the trial court. Thus, the
allegations in appellant’s affidavit are deemed true, and the court reporter must prepare the
appellate record without prepayment of costs. See Tex. R. App. P. 20.1(f), (k). We therefore
order Tracy Plummer to file the reporter’s record by June 10, 2016.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court